PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/258,854
Filing Date: 7 Sep 2016
Appellant(s): Zummo, Michael, J.



__________________
Joseph N. Ziebert
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/1/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/3/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al., PGPub. 2011/0087988 filed (10/11/2010) in view of Taylor et al., PGPub. 2008/0209342 filed (1/28/2008) in further view of Ehlers et al., USPN 7,130,719, filed 7/28/2003.
In reference to independent claim 1, Ray teaches:
building equipment that controls a building environment; and
	a configuration tool comprising a processor and a memory, the configuration tool configured to receive data values from the building equipment, provide control parameters to the building equipment, and present a user interface to a user of the BMS via a user device;’
The reference to Ray discloses a building management system including graphical elements for viewing and interacting with the building management system. Graphical control elements conduct analysis of information received from the building management system and may be used to control building equipment. Further, the reference discloses a configuration tool whereby a user can receive data values directly from building equipment (i.e. graphical control elements, GCE’s), and provide updates to the values through the configuration tool. The configuration tool taught in Ray is illustrated through the user interface of figures 11a through 11f. Figure 11f in particular allows a user to set a new set point for a valve associated with the GCE and thus overriding the current set point. Also, see paragraphs 0065 through 0077. 
	‘wherein the user interface displays the data values received from the building equipment and allows the user to modify the control parameters, and wherein a control parameter modification causes a corresponding change in operation of the building equipment, thereby resulting in changes to one or more of the data values affected by operating the building equipment in accordance with the control parameter modification;’
The reference discloses a configuration tool whereby a user can receive data values directly from building equipment (i.e. graphical control elements, GCE’s), and provide updates to the values through the configuration tool. The configuration tool taught in Ray is illustrated through the user interface of figures 11a through 11f. Figure 11f in particular allows a user to set a new set point for a valve associated with the GCE and thus overriding the current set point. The user may view trending GCE to ensure that system responds to the new set point as expected. Also, see paragraphs 0065 through 0077.
‘wherein the user interface displays a primary visual indication over a data value in response to detecting a change in the data value that exceeds a predetermined threshold and occurs within a predetermined time period after executing the control parameter medication.’
The reference discloses GCE’s detecting time series deviations, i.e. whether the current data deviates from a trend generated by the GCE using historical data. See paragraph 0034. Deviations of data based on current and prior historical data from a specific time suggests predetermined time periods for determining changes in data. Furthermore, the reference discloses a means of displaying a visual indication to the user in response to the control parameter (i.e. new set point that overrides a current set point used by GCE). See figure 11f. The reference states that a user may verify that the temperature of the specific building equipment rises as expected based on the visual indication. Once the user verifies the temperature rise, said user may make a further modification to the set point. See paragraphs 0075 through 0078. The reference fails to explicitly teach a visual indication over a data value in response to detecting a change in the data value that exceeds a predetermined threshold and occurs within a predetermined time period however the reference to Taylor teaches a building automation system which include a means of utilizing a user interface to control specific building equipment and more specifically to view the result of specific parameters as visual indications over values. More specifically, the reference to Taylor provides visual indications (See figure 9A) of specific building equipment exceeding a value as it relates to control parameters for building equipment. See paragraphs 0101 through 0108. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the control parameter modification and visual indication methods of Ray with the visual indication methods of Taylor which teaches an explicit visual indication over a value since it would have provided an added benefit of visualizing the updated set point modification with a visual indication to enhance the monitoring of specific modification to building equipment. The reference to Ray in view of Taylor fail to explicitly teach a value exceeds a predetermined threshold and occurs within a predetermined time period after executing the control parameter control modification. However, the reference to Ehlers teaches both control parameter modifications to building equipment such HVAC systems through a user interface. See column 12 and 13. Further, the reference discloses a means of providing alerts based on a specific temperature, over a predetermined amount of time, being out of range. See column 46. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the references to Ray and Taylor which teach building parameter modifications and visual indications as they relate to specific threshold values with the reference to Ehlers which teaches predetermined time periods for further identifying specific parameters as they relate to operating building systems since it would have provided an added benefit of having enhanced control and monitoring over building control systems. 
In response to dependent claim 2, Ray teaches:
	The computer system may also provide one or more human-machine interfaces or client interfaces (e.g. graphical user interfaces) for controlling, viewing, or interacting with the BMS. See paragraph 0006. 
In reference to dependent claim 3, Ray teaches:
	The reference discloses a means of displaying a visual indication to the user in response to the control parameter (i.e. new set point that overrides a current set point used by GCE). See figure 11f. The reference further states that a user may verify that the temperature of the specific building equipment rises as expected based on the visual indication. Once the user verifies the temperature rise, said user may make a further modification to the set point. See paragraphs 0075 through 0078. The reference fails to explicitly teach a primary visual indication comprises a colored transparent object positioned over the data value however the reference to Taylor teaches a building automation system which include a means of utilizing a user interface to control specific building equipment and more specifically 
In reference to dependent claim 4, Ray teaches:
	Visual indicators include both warn low, warn high values which may correspond to visual indicators that changed based upon a time when specific parameters reach threshold values. See figure 2 and 5e.
In reference to dependent claim 5, Ray teaches:
	The graphical control element of the present disclosure is intended to provide information from disparate BMS sources such as HVAC systems and/or air handling systems. See paragraphs 0029. 
In reference to dependent claim 6, Ray teaches:
The reference discloses a means of displaying a visual indication to the user in response to the control parameter (i.e. new set point that overrides a current set point used by GCE). See figure 11f. The reference further states that a user may verify that the temperature of the specific building equipment rises as expected based on the visual indication. Once the user verifies the temperature rise, said user may make a further modification to the set point. See paragraphs 0075 through 0078. The reference fails to explicitly teach a second primary visual indicator over a second data value in response to the control parameter modification however the reference to Taylor teaches a building automation system 
In reference to dependent claim 7, Ray teaches:
	The reference discloses a means of displaying a visual indication to the user in response to the control parameter (i.e. new set point that overrides a current set point used by GCE). See figure 11f. The reference further states that a user may verify that the temperature of the specific building equipment rises as expected based on the visual indication. Once the user verifies the temperature rise, said user may make a further modification to the set point. See paragraphs 0075 through 0078. The reference fails to explicitly teach a tertiary visual indicator over a third data value in response to the control parameter modification however the reference to Taylor teaches a building automation system which include a means of utilizing a user interface to control specific building equipment and more specifically to view a first, second, and third visual indicator for a first, second, and third value as they relate to control parameter (See figure 9A) of specific building equipment exceeding a value as it relates to control parameters for building equipment. See paragraphs 0101 through 0108. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the control parameter modification and visual indication methods of Ray with the visual indication methods of Taylor which teaches the use of multiple visual indications over different values 
In reference to dependent claim 8, Ray teaches:
	The reference discloses a configuration tool whereby a user can receive data values directly from building equipment (i.e. graphical control elements, GCE’s), and provide updates to the values through the configuration tool. The configuration tool taught in Ray is illustrated through the user interface of figures 11a through 11f. Figure 11f in particular allows a user to set a new set point for a valve associated with the GCE and thus overriding the current set point. Also, see paragraphs 0065 through 0077. 
In reference to dependent claim 9, Ray teaches:
	As presently claimed, the user performs a modification to a set point and may monitor activity before releasing the overridden set point using GCE. See paragraphs 0077.
In reference to independent claim 10, the claim recites similar language to that of claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to claims 11 and 12, the claims recite similar language to the language found in claims 6 and 7, respectively. Therefore, the claims are rejected under similar rationale. 
In reference to dependent claim 13, Ray teaches:
	A means of displaying graphs with representations of both first, second and third values as they relate to the primary set point parameter modified by a user. See figure 11f and paragraphs 0076 and 0077.
In reference to dependent claim 14, Ray teaches:
	Displaying graphs with representations of both first, second and third values displayed separately as they relate to the primary set point parameter modified by a user. See figure 11f and paragraphs 0076 and 0077.
In reference to dependent claim 15, Ray teaches:
	Figure 11f illustrates the use of percentages related to GCE’s and further provides parameter modifications based on said percentages. Thus, a user confirming a threshold value is based on the percentage found in the GCE. See paragraphs 0074 through 0077.
In reference to dependent claim 16, Ray teaches:
	The reference discloses a configuration tool whereby a user can receive data values directly from building equipment (i.e. graphical control elements, GCE’s), and provide updates to the values through the configuration tool. The configuration tool taught in Ray is illustrated through the user interface of figures 11a through 11f. Figure 11f in particular allows a user to set a new set point for a valve associated with the GCE and thus overriding the current set point. Also, see paragraphs 0065 through 0077. 
In reference to dependent claim 17, Ray teaches:
	The graphical control element of the present disclosure is intended to provide information from disparate BMS sources such as HVAC systems and/or air handling systems. See paragraphs 0029. 
In reference to dependent claim 21, Ray teaches:
	The reference discloses a configuration tool whereby a user can receive data values directly from building equipment (i.e. graphical control elements, GCE’s), and provide updates to the values through the configuration tool. The configuration tool taught in Ray is illustrated through the user interface of figures 11a through 11f. Figure 11f in particular allows a user to set a new set point for a valve associated with the GCE and thus overriding the current set point. Also, see paragraphs 0065 through 0077. 



In reference to dependent claim 22, Ray teaches:
	Figure 11f illustrates the use of percentages related to GCE’s and further provides parameter modifications based on said percentages. Thus, a user confirming a threshold value is based on the percentage found in the GCE. See paragraphs 0074 through 0077.
In reference to dependent claim 23, Ray teaches:
	The reference discloses a configuration tool whereby a user can receive data values directly from building equipment (i.e. graphical control elements, GCE’s), and provide updates to the values through the configuration tool. The configuration tool taught in Ray is illustrated through the user interface of figures 11a through 11f. Figure 11f in particular allows a user to set a new set point for a valve associated with the GCE and thus overriding the current set point. Also, see paragraphs 0065 through 0077. 


(3) Response to Argument
Appellant argues in reference to Group I – Independent claim 1 and dependent claims 2, 3, and 5-9, the combination of Ray, Taylor, and Ehlers does not teach or suggest ‘occurs within a predetermined time period after executing the control parameter modification’, as recited in claim 1. The primary reference to Ray (See para. [0034, 0075-0078]) was utilized because it taught a user interface for monitoring, configuring, and controlling devices within a building management system. The ‘Graphical Control Elements’ (GCE’s) displayed within the user interface provide a means of rendering data provided by the building management system. Each Graphical Control Element may be associated with at least one piece of equipment of the building management system. Further, each Graphical Control Element (GCE) may include user interface controls for receiving user input, displaying elements such as summary information, graphics, graphs, or other displays generated using information from the 
‘a configuration tool comprising a processor and a memory, the configuration tool configured to receive data values from the building equipment, provide control parameters to the building equipment, and present a user interface to a user of the BMS via a user device;
Wherein the user interface displays the data values received from the building equipment and allows the user to modify the control parameters, and wherein a control parameter modification causes a corresponding change in operation of the building equipment, thereby resulting in changes to one of or more of the data values affected by operating the building equipment in accordance with the control parameter modification;’
display visual indicators over a data value in response to detecting a change in the data value that exceeds a predetermined threshold. The reference to Ray disclosed visual indication based upon predetermined thresholds (See figures 5B, 11A-F, para. 0048, and 0070) but failed to explicitly teach the visual indication over a data value. The reference to Taylor teaches a means of monitoring specific equipment within a building and displaying values associated with said equipment. Furthermore, the reference detects temperature values of specific equipment have varied in a significant way from desired setpoints. See para. 0105. Thus, the references are analogous in that both teach monitoring equipment through detected values and further teach displaying visual indicators of specific events as they relate to the equipment not operating correctly. The reference to Taylor teaches various colors and shading may be used to identify values that may not be operating correctly based upon a specific setpoint. The display of the visual indication is over a value to further provide a user with a primary indication of what equipment may not be working correctly. 
	The claim recites ‘occurs within a predetermined time period’ in relation to the primary visual indication over a data value in response to detecting a change in the data value. The references to Ray teaches time-series deviations as to whether the current data deviates from a trend generated by the GCE using historical data (See para. 0034, 0048 and item 904 of figure 9A) and use received data to conduct a series of calculations configured to estimate the energy use over a period of time. The reference to Taylor allows a user to specific times as they relate to temperature overrides of equipment and further discloses when a temperature has varied from a setpoint. 
	A third reference to Ehlers was added to further provide specific provide the detection of an event as it relates to specific equipment and detecting an event such as thermostat temperatures out of range. Ehlers discloses that if, over a pre-determined amount time, an hour, a thermostat temperature is out of range, the system may detect the event and deliver an alert to a user. (See column 46) The hour 
Appellant argues in reference to Group II – Independent claim 10 and dependent claims 11-14, 16, 17, 21, and 23, the combination of Ray, Taylor, and Ehlers does not teach or suggest ‘occurs within a predetermined time period after executing the control parameter modification’, as recited in claim 10. The arguments presented by appellant in reference to claim 10 are similar to those presented for independent claim 1. Therefore, appellant’s arguments are responded to with similar arguments found above.
Appellant argues in reference to Group III – Dependent claim 4, the combination of Ray, Taylor, and Ehlers does not teach or suggest, ‘an intensity of the colored transparent object fades over a predetermined time period’. The examiner disagrees and points to the primary reference to Ray, figure 5E, which discloses a visual indicator that is based upon a predetermined time series event data as well as real-time data received within the building management system. The intensity of different colors representing event data fades (moves downward in the graph) based upon temperature sensor inputs and trending calculations displayed over time. 
Appellent argues in reference to Group IV – Dependent claim 15, the combination of Ray, Taylor, and Ehlers does not teach or suggest, ‘the predetermined threshold comprises a percentage’. Each of the GCE’s found in the reference to Ray illustrates figures 11D and 11F percentage values that correspond to equipment within the building management system. As presently claimed, the predetermined threshold is being interpreted as percentage values that fall outside a setpoint of a specific GCE. Paragraphs 0065 through 0077 discuss how values based upon a first setpoint may be monitored and tracked to determine whether values move outside a specific setpoint threshold. 

(4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Matthew Ludwig/							
								
Conferees:
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177        

                                                                                                                                                                                                Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.